Citation Nr: 9911920	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder claimed as ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 10, 
1980 to July 17, 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for duodenal ulcer disease.  The Board has 
rephrased the issue as one for service connection for a 
gastrointestinal disorder claimed as ulcer disease which more 
accurately reflects the veteran's claim.

A prior April 1996 rating decision also decided the issue of 
service connection for duodenal ulcer disease.  Notification 
of this decision however was returned to VA because a 
prisoner identification number was not provided with the 
address.  The Board finds that without notification to the 
veteran of this decision, there was no finality and the claim 
remained open.  38 U.S.C.A. § 7105(c) (West 1991).  Thus, the 
Board need not reopen the claim prior to making a 
determination on the merits.  See 38 C.F.R. §§ 3.104, 3.156; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  A gastrointestinal disorder clearly and unmistakably 
preexisted service.

3.  There is no evidence of an increase in severity of the 
veteran's preexisting gastrointestinal disorder during 
service.


CONCLUSION OF LAW

A gastrointestinal disorder claimed as ulcer disease, which 
preexisted service, was not aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1153, (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The claim for a gastrointestinal disorder claimed as ulcer 
disease is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran has presented a 
claim which is plausible, based on his treatment during 
service for a gastrointestinal disorder.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Factual Background

In this case, the veteran is essentially claiming that his 
preexisting ulcer condition was made worse by his military 
service, evidenced by his having to be hospitalized for this 
condition during his service.  The RO has obtained the 
service medical records for the veteran's brief period of 
active service, and they appear to be complete.  The report 
of examination at entry is negative for any abnormality by 
examination, or by history as reported by the veteran except 
for use of glasses.  

Eight days following his entry into active service, the 
veteran was treated for a complaint of ulcer pain and no 
bowel movement, both beginning one week ago.  He was 
hospitalized for further evaluation.  The report of his 
hospitalization noted the following pertinent history:

The patient . . . complains of burning 
epigastric pain over the last three years 
and, according to the patient, had upper 
GI evidence of peptic ulcer disease at 
that time.  He has been virtually on 
continuous treatment with antacids and 
Tagamet since that time with improvement 
but not complete relief of his symptoms.  
He has had repeated exacerbations of his 
problem with approximately four to six 
hospitalizations and, according to the 
patient, repeat contrast studies 
demonstrated new ulcers.  His private 
doctor . . . was contacted and it was 
learned that the patient was followed 
there until [October] 1979 and that the 
patient did in fact have upper GI 
evidence of peptic ulcer disease in the 
past.  The patient states that he was in 
the hospital at the time when the Army 
recruiter enlisted him into the Army and 
told him not to admit to his medical 
problems when completing his medical 
application.  The present burning 
epigastric pain is similar to the 
previous pain and is somewhat relieved by 
antacids.  

He also indicated a history of a seizure disorder whenever he 
got upset, occurring approximately every two months and 
chronic constipation, lifelong, but worse in the last three 
years.  He was described as a "chronic laxative abuser" 
since early childhood and indicated that he now required an 
enema every two to three days in order to move his bowels.  
His private physician was contacted who indicated that a 
barium enema had revealed an abnormal spasm of the colon and 
that the veteran was being treated for "anxiety-depression" 
with various medications.

While in the hospital, the veteran complained of abdominal 
pain and constipation.  An upper GI series was obtained 
revealing no ulcer although there were changes consistent 
with chronic reflux esophagitis.  It was the impression of 
the gastroenterologist that the pain pattern was not typical 
of peptic ulcer disease at this time and in light of a normal 
upper GI, he felt that this was more consistent with an 
irritable bowel syndrome.  The report of the veteran's 
hospitalization concluded that "in light of his past history 
and his current inability to complete basic training the 
patient was probably not a candidate for retention on active 
duty and should be released from the service for a condition 
existing prior to service."  His final diagnoses on 
discharge were (1) probable irritable bowel syndrome, and 
chronic laxative and enema abuse; (2) peptic ulcer disease, 
by history, confirmed by consultation with civilian 
physician; (3) probable seizure disorder; and (4) anxiety and 
depression, by history.  A report of the Entrance Physical 
Standards Board Proceedings approved the veteran's immediate 
discharge from active service for various preservice 
conditions, including peptic ulcer disease.

Records of the veteran's postservice medical treatment were 
also associated with the claims file showing treatment dating 
from May 1989.  These show that he continued to be treated 
for stomach and digestive problems including treatment with 
antacids.

Analysis

First, the Board finds that the medical evidence of record 
clearly and unmistakably establishes that a gastrointestinal 
disorder preexisted the appellant's period of military 
service.  Although there was no gastrointestinal disorder 
noted on the entrance examination, records of his subsequent 
hospitalization only eight days later for abdominal pain show 
a diagnosis of probable irritable bowel syndrome, chronic 
laxative and enema abuse, and peptic ulcer disease by 
history.  Consultation with the veteran's private physician 
confirmed that he had been followed there until October 1979 
and did in fact have upper gastrointestinal evidence of 
peptic ulcer disease in the past.  Moreover, the veteran's 
freely admitted that he was untruthful on his entrance 
examination in failing to disclose his prior history of 
ulcers.  The evidence of a preexisting gastrointestinal 
disorder is unmistakable, and the presumption of soundness at 
entry has been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(a) (1998); See also Vanerson v. West, No. 97-1582 
(U.S. Vet. App. March, 18, 1999) (citing WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. ed. 1988 ) that "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable).

Second, there is no medical evidence of an increase in 
severity of the veteran's gastrointestinal disorder during 
service.  The medical evidence shows that prior to active 
service his gastrointestinal disorder was manifested by 
complaints of burning epigastric pain over the previous three 
years, virtually continuous treatment with antacids and 
Tagamet, contrast studies showing evidence of ulcers as 
related by the veteran, and chronic constipation requiring 
enemas.  He had been hospitalized for these problems several 
times.  While in service, he described his present burning 
epigastric pain as similar to the previous pain and he was 
continued in antacids and Tagamet.  An upper GI series showed 
no ulcers, but there was some evidence of chronic reflux 
esophagitis.  It is significant that only eight days after 
entering the service, he was treated for a one week complaint 
of ulcer pain with no bowel movements.  His symptoms were 
therefore virtually continuous from prior to his entry into 
active service through his discharge.  His medical condition 
during service was substantially the same as that which 
existed prior to service.  The Board therefore concludes that 
there is no evidence of an increase in severity of the 
veteran's condition during service and the presumption of 
aggravation does not arise.  38 C.F.R. § 3.306 (1998).

There is no medical evidence that the veteran's 
gastrointestinal disorder claimed as ulcer disease during 
service was anything other than a continuation of his 
preexisting condition.  Numerous records of the veteran's 
postservice treatment many years following service were 
included in the claims file; however, these records do not 
address the issue of the veteran's ulcer condition during his 
active service.

The only evidence supporting the veteran's claim is his own 
statements.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because it is not shown 
that the veteran is a medical professional, his statements 
are not competent to establish a gastrointestinal disorder 
was aggravated during active service.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Because there is no evidence of aggravation of a 
gastrointestinal disorder during service, the Board need not 
examine the issues of whether he currently has such a 
disorder, and whether there is a nexus between his current 
disorder and the disorder shown during service.  Because the 
evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board notes the veteran's allegations of 
misconduct by the Army on the part of his recruiters in 
allowing him to be recruited with known medical conditions.  
Specifically, he states that he told his recruiter that he 
had ulcers, "[t]he recruiter told me not to worry about 
that, that the army had some good hospitals and that they 
would take care of me and my ulcers."  He added that when he 
went down to the induction center for his physical, he told 
another recruiter what he had told the first recruiter.  
"The recruiter then told me just like the other one did not 
to say anything in the induction center about my ulcers . . . 
and I said nothing about it to the induction [personnel] 
about my medical condition."  A short time later, he fell to 
the ground while marching in formation because of severe pain 
in his stomach.  He indicated that he was surprised when he 
told the Company Sergeant Major about his medical problems 
and his previous hospitalizations.  Later while he was 
hospitalized, he told an investigator what he had been told 
by the recruiters and signed a statement which was added to 
the investigational report.  "Then before this investigator 
left my hospital room he told me that because of this 
incident and because of what happened to me that I would 
receive some type of compensation."  After his discharge, he 
was visited by another investigator.  After this, he never 
heard from the investigator or anyone with the Army again.  
Insofar as the veteran appears to be making a claim against 
actions of the recruiters, the Board notes that it has no 
jurisdiction over Army decisions.  The Board's jurisdiction 
is limited to deciding questions and appeals of matters 
which, under federal veterans laws, is subject to a decision 
by the Secretary of VA.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 1998).  


ORDER

Service connection for a gastrointestinal disorder claimed as 
ulcer disease is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

